 

 

f ` H§,lit”i

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

J.~'-\N l 5 2111§

 

 

 

UNITED STATES DlsTRICT COURT
CLEHP< t,iS DlSTHlCT COUF¥T
SOUTHERN DISTRICT OF CALIFORNIA SOUTHF.HN §)|F`TQ|CT OF CAL|FORN|A

 

 

 

BY DE PUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Ccmmitted On or Afcer November 1, 1987)
RAFAEL VAZQUEZ_ZARAGOZA (1) CHSC Nllmb€l`i lSCR¢l-é$O-CAB

SAMUEL L. EILERS, FEDERAL DEFENDERS, INC,
Defendant’s Attomey

REGISTRATIoN No. 33462308

f:| _
THE DEFENDANTZ
>14 pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s}:

 

Count
Title & Section Nature of Offense Number§s[
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:l The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

Assessment : SlOO.UO - Waived

JVTA Assessment*: $
E _ ,
*Justice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.

|:| No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district vvithin 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 16. M

Date of Imp tion of entence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

lSCR4650-CAB

 

7 k
`¢l’

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT£ RAFAEL VAZQUEZ-ZARAGOZA (l) Judgment - Page 2 0f2
CASE NUMBERZ iSCR¢l»(iSU-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FIVE (5) MONTHS.

|:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
|:l The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:| at A.M. on

 

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States Marshal.
|] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

 

at , With a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
//

18CR4650~CAB

